 


109 HR 4171 IH: To provide for the consideration of a petition for Federal Recognition of the Lumbee Indians of Robeson and adjoining counties, and for other purposes.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4171 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Taylor of North Carolina (for himself, Mr. Jones of North Carolina, Mr. McHenry, Ms. Foxx, and Mrs. Myrick) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the consideration of a petition for Federal Recognition of the Lumbee Indians of Robeson and adjoining counties, and for other purposes. 
 
 
1.Authority to petition for federal recognition 
(a)Consideration of lumbee petitionThe Act of June 7, 1956 (70 Stat. 254), shall not be construed to constitute a bar to the consideration by the Secretary of the Interior of a petition of a group or organization representing the Lumbee Indians of Robeson and adjoining counties of North Carolina. 
(b)Consideration of other petitionsThe Act of June 7, 1956, shall not be construed to constitute a bar to the consideration by the Secretary of a petition of a group or organization representing any Indians in Robeson or any other county of North Carolina other than the Lumbee Indians. 
(c)Recognized groupsThe Act of June 7, 1956, shall not be construed to operate to deny any group or organization whose petition is approved by the Secretary on or after the date of the enactment of this Act any of the special programs or services provided by the United States to Indian tribes and their members because of their status as Indians. 
2.Consideration of petition requesting recognition as an indian tribe 
(a)Proposed findingThe Assistant Secretary of the Interior for Indian Affairs shall publish a proposed finding with respect to the petition for Federal recognition as an Indian tribe by the Secretary of the Interior pursuant to part 83 of title 25, Code of Federal Regulations, submitted by the Lumbee Regional Development Association on December 17, 1987, and subsequently supplemented, not later than 18 months after the date on which the petitioner has fully responded to the notice of obvious deficiencies regarding that petition. 
(b)Number of members not a factorThe number of persons listed on the membership roll contained in the petition referred to in subsection (a) shall not be taken into account in considering such petition except that the Assistant Secretary may review the eligibility of individual members or groups listed in such petition in accordance with the provisions of part 83 of title 25, Code of Federal Regulations. 
(c)Review 
(1)If the Assistant Secretary fails to publish the proposed finding referred to in subsection (a) within the 18-month period referred to in such subsection, the petitioner may treat such failure as final agency action refusing to recognize the petitioner as an Indian tribe and seek in Federal district court a determination of whether the petitioner should be recognized as an Indian tribe in accordance with the criteria specified in section 83.7 of title 25, Code of Federal Regulations. 
(2)If the Assistant Secretary publishes a final decision refusing to recognize the Indians seeking recognition under the petition referred to in subsection (a), the petitioner may, not later than one year after the date on which the final decision is published, seek in Federal district court a review of the decision, notwithstanding the availability of other administrative remedies. 
3.Criminal and civil jurisdiction 
(a)StateIn the event that an Indian tribe is recognized pursuant to the petition referred to in section 2(a), the State of North Carolina shall exercise jurisdiction over all criminal offenses that are committed and all civil causes of action that arise, on lands located within the State that are owned by, or held in trust by the United States for, such tribe or any member of such tribe, or on lands within any dependent community of such tribe, to the same extent that the State has jurisdiction over any such offense committed elsewhere in the State or over other civil causes of action. 
(b)Transfer to the United StatesThe Secretary may accept on behalf of the United States, after consultation with the Attorney General of the United States, any transfer by the State of North Carolina to the United States of any portion of the jurisdiction of the State described in subsection (a). 
4.No delay for petitions awaiting active consideration It is the sense of the Congress that the review of the petition referred to in section 2(a) should not unnecessarily delay the review of the pending fully documented petitions for recognition as an Indian tribe awaiting active consideration as of the date of enactment of this Act. 
 
